Title: From Thomas Jefferson to William Macarty, 19 August 1786
From: Jefferson, Thomas
To: Macarty, William



Sir
Paris Aug. 19. 1786.

On the receipt of your letter of the 7th. inst. I called on one of the Farmers general who is of my acquaintance, and asked from him explanations of the reasons for the low prices offered for tobacco. He said they considered themselves as bound to purchase the quantities directed by the order of Berny, and at the prices therein ordered, which quantities they apportioned among the ports according to their wants, allotting certain quantities to be bought weekly or monthly, that when greater quantities offered they thought themselves at liberty to buy them, at a lower price if the holder would take it, that this was done by a previous contract. I gave him an extract of the letter, and he promised to enquire into it, and to use his influence that justice should be done you.
If you made an express contract for the prices you mention, without doubt you will be held to them. If you did not make a contract, I think it as certain you will be entitled to the prices fixed by the government. Should they refuse justice I am told you may have redress by application to a court on the spot, or to a tribunal at Paris which takes cognisance of whatever relates to the farms. But I beleive also that the Committee, who proposed this regulation, are authorised to take cognisance of all infractions of it. As soon as I obtain an answer from the farmer general I will do myself the pleasure of communicating it to you. I am with much respect Sir your most obedient & most humble servt.,

Th: Jefferson

